Per Curiam.
This is a proceeding in equity to have adjudged as a trust fund deposits aggregating $5,007.35, made by a school district treasurer in the Farmers State Bank of Wood River (while a going concern) after substantial compliance by School District No. 8 of Wood River, Hall county, with sections 77-2525, 77-2526, Comp. St. Supp. 1933. Such depository bank subsequently became insolvent.
In the district court the prayer of the school district was denied, and the funds thus deposited were adjudged to be a general deposit. From this judgment the school district appeals.
The facts of the transaction are very similar to those involved in State v. Farmers & Merchants Bank, ante, p. 245, wherein this court announced the controlling principle that “Deposit of school district funds in a duly designated depository, in the absence of special agreement to the contrary, constitutes a general deposit.”
It necessarily follows that the judgment of the trial court, being in harmony with the conclusion of this tribunal so declared, is right, and, on the authority of State v. Farmers & Merchants Bank, supra, is
Affirmed.